            Case 5:19-cv-02446-PD Document 20 Filed 04/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZUNILDA PEREZ                              :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
ANDREW SAUL,                               :
Commissioner of Social Security            :      NO. 19-2446

                                         ORDER

       AND NOW, this 27th day of April, 2020, for the reasons expressed in the Court’s

Opinion filed today, it is HEREBY:

       ORDERED that the ALJ’s Decision shall, and the same hereby is, REVERSED IN PART

and the matter REMANDED to the ALJ for consideration of Perez’s claim of mental illness.

       The Clerk of Court is directed to mark this matter as CLOSED.




                                                  BY THE COURT:


                                                  /s/ Jacob P. Hart

                                                  ___________________________________
                                                  JACOB P. HART
                                                  UNITED STATES MAGISTRATE JUDGE
